In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated *589October 26, 1994, which denied his motion for leave to file an amended complaint to add a cause of action for treble damages pursuant to Judiciary Law § 487.
Ordered that the order is affirmed, with costs.
Although leave to amend pleadings should be freely given absent prejudice to the opposing party (see, CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957; Thailer v LaRocca, 174 AD2d 731), such a motion should be denied where the proposed amendment is totally devoid of merit (see, Zabas v Kard, 194 AD2d 784). Because the conduct alleged in the proposed amended complaint does not establish a claim for treble damages under Judiciary Law § 487, the Supreme Court properly denied the plaintiffs motion. Balletta, J. P., Miller, Joy and Altman, JJ., concur.